OPINION
By LLOYD, J.
The .Trust Company. seeks a, reversal of this judgment on the ground. that the cyder of distribution is inconsistent with arid not authorized by the prior finding and decree of the court that its mortgage “is the first and best lien” on the mortgaged premy ises and that therefore,, in making the order of distribution, the trial court committed prejudicial error. The presumption, of course, is that unless it appears otherwise, the. judgments of a court are correct. The journal entry recites that the order and judgment of the court distributing the proceeds of the sale was based upon evidence produced at the hearing. No bill of exceptions having.been filed, we are not informed as to what the' evidence was which prompted the judgment of the court, but must assume that it was sufficient to warrant and justify the .action taken.
The judgment of the Court ofCbommon pleas .is therefore affirmed.
Judgment affirmed.
RICHARDS and OVERMYER, JJ,-. concur.